        Case 3:16-cv-00744-AC          Document 142        Filed 12/05/18    Page 1 of 23




                             UNITED STATES DISTPJCT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


MICHAEL KAISER and MARGARET                                           Case No. 3:16-cv-00744-AC
J. LOEWEN, on behalf of themselves
and others similarly situated,                                                  FINDINGS AND
                                                                            RECOMMENDATION
                                    Plaintiffs,

               V.

CASCADE CAPITAL, LLC, and
GORDON AYLWORTH & TAMI, P.C.,

                                 Defendants.


ACOSTA, Magistrate Judge:

                                            Introduction

       Plaintiffs Michael Kaiser ("Kaiser") and Margaret Loewen ("Loewen") (collectively,

"Plaintiffs") sue Cascade Capital LLC ("Cascade") and Gordon, Aylworth & Tami, P.C. ("GAT")

(collectively, "Defendants"), alleging multiple violations of the Fair Debt Collection Practices Act



PAGE 1 - FINDINGS AND RECOMMENDATION
          Case 3:16-cv-00744-AC            Document 142          Filed 12/05/18     Page 2 of 23




("FDCPA"). Presently before the court is Defendants' Motion to Dismiss Plaintiffs' Second

Amended Complaint (the "Motion"). (ECF No. 117.) For the reasons set forth below, the court

recommends that the Motion be granted in part and denied in part.

                                            Factual Background1

          In 2006, Kaiser bought a car pursuant to a retail installment contract. (SAC          ,r 26.)   He

defaulted on the loan, and in 2011, the car was repossessed and sold. (Id. at ,r,r 26-27; Ex. 3, ECF

No. 105-3.) On July 15, 2015, Kaiser received a letter (the "Kaiser Letter") from GAT on behalf of

Cascade seeking payment of the remaining balance of the retail installment contract, a sum of

$5,704.40. (Id. at ,r 27; Suppl. Resp. Ex. 4, ECF No. 137.)

          Kaiser did not pay, and GAT filed a collection suit in state court on August 27, 2015. (SAC

,r 28.)   Kaiser retained counsel and filed an answer to the suit, asserting the applicable statute of

limitations barred the action. (Id.) Kaiser's collection case was sent to court-annexed arbitration.

(Id. at ,r 29.) In January 2016, Kaiser moved for a summary award on the basis that the collection

action was time-barred under Oregon Revised Statutes ("ORS")§ 72.7250, which provides a four-

year statute of limitations for breach of sales contract actions. (Id.) Cascade responded that ORS

§ 12.080 applied, which provides a six-year statute oflimitations, and therefore the suit was timely

filed. (Id.) An arbitrator ruled in Kaiser's favor on March 28, 2016. (Id.) Cascade did not appeal

the arbitrator's March 2016 decision. (Id.       ,r 30.)   Kaiser claims Defendants' conduct caused him

"anxiety, stress, upset, anger and frustration and burdened his family with unnecessary expenses at

a time of financial difficulty." (Id. at ,r 33.)

          In 2007, Loewen purchased a car pursuant to a retail installment contract. (Second Am.


          1 The following   facts are either undisputed or viewed in the light most favorable to Plaintiffs.

PAGE 2 - FINDINGS AND RECOMMENDATION
        Case 3:16-cv-00744-AC            Document 142        Filed 12/05/18     Page 3 of 23




Compl. ("SAC"), ECF No. 105, ,i 20.) Sometime before 2010, Loewen defaulted on the loan and,

in early 2010, the car was repossessed.    (Id.) Cascade hired GAT to collect Loewen's debt. (Id. at

,i 16.) On August 3, 2015, GAT sent Loewen a collection letter (the "Loewen Letter") seeking

payment of the remaining balance of her retail installment contract, a sum of $3,325.16.   (Id. at ,i 21,

Ex. 1, ECF No. 105-1.) In September 2015, GAT sent Loewen "a packet of papers, presumably

related to the debt." (Id.)

        On October 22, 2015, GAT filed a collection lawsuit on behalf of Cascade against Loewen

in state court to recover the debt.   (Id. at ,i 22). The litigation continued until February 25, 2016,

when Cascade voluntarily dismissed the suit.      (Id.)

                                        Procedural Background

        This case has a somewhat lengthy procedural history. In April 2016, Loewen and Kaiser

jointly filed this lawsuit in federal court, alleging Defendants violated the FDCPA by sending them

collection letters and filing lawsuits to collect on time-barred debts. In their First Amended

Complaint ("FAC"), Plaintiffs asserted Defendants' conduct violated several provisions of the

FDCPA, namely§§ 1692d, 1692e, 1692e(2), 1692e(5), 1692e(9), 1692e(10), 1692f, and 1692f(l).

(FAC ,i,i 27-28.) Plaintiffs did not attach the collection letters, documents, or the underlying state

court collection complaints to the F AC. Plaintiffs also filed a motion to certify that class, which

remains pending before this court. (Pls.' Mot. Certify Class, ECF No. 31.)

        In August 2016, Defendants sought to compel arbitration of Kaiser's FDCPA claims. The

court stayed Kaiser's claims pending the arbitrator's decision as to whether Kaiser's FDCP A claim

was subject to arbitration. (Defs.' Mot. Compel Arbitration, ECF No. 16; Op. & Order, ECF No.

85).


PAGE 3 -FINDINGS AND RECOMMENDATION
        Case 3:16-cv-00744-AC           Document 142        Filed 12/05/18      Page 4 of 23




       Meanwhile, Defendants moved to dismiss Loewen' s claims asserting that she lacked standing

under the FDCP A, and, because it is unclear whether a four-year or six-year statute of limitations

applies to Loewen's underlying debt, Defendants' actions in attempting to collect were not

prohibited by the FDCPA. (See Defs.' First Mot. to Dismiss, ECF No. 19.)

       This court recommended that the motion be granted in part and denied in part. (F. & R., ECF

No. 71.) This court concluded that Loewen had standing to bring her claims; that the four-year

statute of limitations under Uniform Commercial Code ("UCC") Article 2, (codified at ORS §

72.7250) applied to the debt; that even if the six-year statute oflimitations applied, failing to notify

the consumer that the debt might be time-barred violated the FDCPA; and that plaintiff sufficiently

pleaded FDCPA claims under§§ 1692e, 1692e(2), 1692e(10), and 1692f. (Id. at 13-17.)

       The Honorable Michael W. Mosman adopted the first of those conclusions, agreeing that an

Oregon court would hold that the four-year statute oflimitations applies to an action to recover the

deficiency on a retail installment contract after the security interest has been repossessed. (Op. &

Order at 13, ECF No. 103.) Chief Judge Mosman also adopted the conclusion that the applicable

statute of limitations was open to debate at the time the Defendants sent Plaintiffs' the allegedly

misleading communications and filed actions in state court to obtain the deficiency. (Id.) However,

the district court declined to adopt the finding that Loewen's allegations established a potential

violation of the FDCPA. (Op. & Order at 14.) Rather, the district court concluded that the question

required a more fact-specific inquiry, and that as pleaded, Loewen's allegations were insufficient to

state a plausible claim of entitlement to relief under the FDCPA. (Id. at 14-15.) The district court

determined that "whether a debt collector's attempts to collect a potentially time-barred debt violate

the FDCPA" depends on "the factual particularities" of the specific case. Chief Judge Mosman's


PAGE 4 - FINDINGS AND RECOMMENDATION
          Case 3:16-cv-00744-AC           Document 142         Filed 12/05/18      Page 5 of 23




Order explained:

          The Ninth Circuit has not addressed the contours of a debt collector's obligations
          under the FDCP A when attempting to collect an arguably or clearly time-barred debt.
          The Fifth Circuit summarized the conflict among the circuits as to whether a
          collection letter offering "settlement" of a time-barred debt can violate the FDCPA:

                  There is an apparent conflict in the circuits as to whether a collection
                  letter offering 'settlement' of a time-barred debt can violate the
                  FDCPA if the debt collector does not disclose the debt's
                  unenforceability or expressly threaten litigation. The Third and Eighth
                  Circuits have stated that in the absence of a threat of litigation or
                  actual litigation, no violation of the FDCP A has occurred when a debt
                  collector attempts to collect on a potentially time-barred debt that is
                  otherwise valid. On the other hand, the Sixth and Seventh Circuits
                  have held that collection letters offering to settle time-barred debts
                  without disclosing the status of the debt can be misleading and
                  therefore violate the FDCPA even if they do not expressly threaten
                  litigation.

          Daugherty v. Convergent Outsourcing, Inc., 836 F.3d 507, 511-12 (5th Cir. 2016)
          (internal citations omitted). Although the issue the Fifth Circuit addressed in
          Daugherty does not appear to be exactly the same as the issues presented in this case,
          the discussion in Daugherty highlights the factual particularities necessary to conduct
          a legal analysis as to whether a debt collector's attempts to collect a potentially time-
          barred debt violate the FDCPA. The contents ofthe communications that Defendants
          sent to Loewen, therefore, are an indispensable part of the analysis.

(Op. & Order at 14-15 (some internal quotation marks and alterations omitted).)

          Under that framework, Chief Judge Mosman held that the FAC' s bare allegations about

GAT's initial collection letter -which "demanded payment" and "implied that Cascade would file

suit" -     were insufficient to support any of the FDCPA claims. (Id. at 15.) And, because

Defendants had a good faith argument that the debt was not time-barred when they sent the letter,

they had "no affirmative obligation to inform Loewen that enforcement of the debt was time-barred."

(Id. at 16.)

          As to the subsequent collection lawsuit, Judge Mosman held that:


PAGE 5 - FINDINGS AND RECOMMENDATION
        Case 3:16-cv-00744-AC            Document 142         Filed 12/05/18        Page 6 of 23




       [n ]othing in the FDCPA precludes a debt collector from filing a lawsuit when it has
       a good-faith basis to believe that it is, in fact, entitled to the legal relief that it seeks.
       Where, as here, a debt collector's claim of entitlement to legal relief rests on an open
       question of state law, the filing of a lawsuit to obtain that relief does not by itself
       establish any plausible violation of the FDCP A.

(Id.) Therefore, Loewen was granted leave to file an amended complaint "to remedy two pleading

deficiencies":

       First, if Loewen intends to rely on an implied threat of litigation as a basis for her
       FDCPA claims, she must allege facts from which the Court can reasonably draw the
       inference that Defendants implied in their communications that they would file a
       lawsuit if Loewen did not pay the debt. Second, Loewen must allege facts from
       which the Court can conclude Defendants misrepresented or did not disclose the
       potential that the legal enforcement of the debt may be time-barred.

(Op. & Order at 17.)

       On May 11, 2018, Defendants moved for reconsideration of the Court's Opinion and Order

concluding that the four-year statute oflimitations (ORS 72.250) applies to an action to recover the

deficiency on a retail installment contract after the security interest has been repossessed. (Mt.

Recons., ECF No. 109). Alternatively, Defendants requested that the Court certify the statute of

limitations question to the Oregon Supreme Court. (Id.). Chief Judge Mosman denied Defendants'

Motion and certification request. (Order, ECF No. 127.)

       On April 27, 2018, Plaintiffs filed a Second Amended Complaint ("SAC"). (ECFNo. 105.)

The SAC includes a few additional factual allegations in support of Plaintiffs' claims, and notably

attaches the collection letters received by Kaiser and Loewen and the state court collection

complaints. (SAC, Exs. 1-4, ECF No. 105-1 to 105-3, ECF No. 136, Ex. 4).

       On June 5, 2018, Defendants filed the current Motion to Dismiss contending the claims

asserted in the SAC fail to state a claim pursuant to Rule 12(b)(6). (Defs.' Mot. Dismiss at 2, ECF

No. 117.) After the Motion was filed, the arbitrator concluded Kaiser's claims are not subject to

PAGE 6 - FINDINGS AND RECOMMENDATION
        Case 3:16-cv-00744-AC           Document 142         Filed 12/05/18      Page 7 of 23




arbitration, and Kaiser was reinstated as a plaintiff to this action. (ECF Nos. 128, 132.) On August

27, 2018, Defendants filed Supplemental briefing, incorporating the arguments asserted against

Loewen in the Motion also against Kaiser. (ECF No. 134.)

                                            Legal Standard

       Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a party may move to dismiss

a complaint for "failure to state a claim upon which relief can be granted." A comi may dismiss

"'based on the lack of cognizable legal theory or the absence of sufficient facts alleged"' under a

cognizable legal theory. UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006,

1014 (9th Cir. 2013) (quotingBalistreriv. Pacifica Police Dep 't, 901 F.2d 696,699 (9th Cir. 1990)).

       To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to "state a claim to relief that is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S.

544,570 (2007); see also CallerID4u, Inc. v. MCI Commc 'ns Servs. Inc., 880 F.3d 1048, 1061 (9th

Cir. 2018). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroftv. Iqbal, 556 U.S. 662,678 (2009); Teixeira v. Cty. ofAlameda, 873 F.3d 670,678 (9th Cir.

2017). The plausibility standard is not akin to a "probability requirement," but it asks for more than

a sheer possibility that a defendant has acted unlawfully. Twombly, 550 U.S. at 556. When a

plaintiff's complaint pleads facts that are "merely consistent with" a defendant's liability, the

plaintiff's complaint "stops short of the line between possibility and plausibility of 'entitlement to

relief.'" Id. at 557 (brackets omitted).

        The court must accept as true the allegations in the complaint and construe them in favor of

the plaintiff. Teixeira, 873 F.3d at 678; see also Iqbal, 556 U.S. at 679; Kwan v. SanMedica Int'!,


PAGE 7 - FINDINGS AND RECOMMENDATION
        Case 3:16-cv-00744-AC         Document 142        Filed 12/05/18     Page 8 of 23




854 F .3d 1088, 1096 (9th Cir.2017). The pleading standard under Rule 8 "does not require' detailed

factual allegations,' but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation." Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555); see also FED. R. CIV. P.

8(a) (2). "A pleading that offers labels and conclusions or a formulaic recitation of the elements of

a cause of action will not do." Iqbal, 556 U.S. at 678 (internal citations omitted); Kwan, 854 F.3d

at 1096. A complaint also does not suffice if it tenders "naked assertion[s]" devoid of "further

factual enhancement." Twombly, 550 U.S. at 557. "In ruling on a 12(b)(6) motion, a court may

generally 'consider only allegations contained in the pleadings, exhibits attached to the complaint,

and matters properly subject to judicial notice."' Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

2012) (quoting Swartzv. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007) (per curiam)). In deciding

a Rule 12(b)(6) motion, the court may also consider documents attached to the pleading without

converting the motion into one for summary judgment. See FED. R. CIV. P. lO(c); Lee v. City ofLos

Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001).

                                            Discussion

       "The FDCPA 'comprehensively regulates the conduct of debt collectors,' and 'is a strict

liability statute."' Tourgeman v. Collins Fin. Servs., Inc., 755 F.3d 1109, 1119 (9th Cir. 2014)

(quoting Gonzalesv. Arrow Fin. Servs. LLC, 660 F.3d 1055, 1060-61 (9th Cir. 2011)). TheFDCPA

is a remedial statute and should be construed broadly to afford the most protection for consumers.

Clarkv. Capital Credit & Collection Servs. Inc., 460 F.3d 1162, 1176 (9th Cir. 2006). Evaluating

a debt collector's liability under§§ 1692e and 1692frequires an objective analysis "that takes into

account whether the 'least sophisticated debtor would likely be misled by a communication.'"

Gonzalesv. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1061 (9th Cir. 2011) (quoting Donohue v. Quick


PAGE 8 - FINDINGS AND RECOMMENDATION
        Case 3:16-cv-00744-AC           Document 142         Filed 12/05/18      Page 9 of 23




Collect, Inc., 592 F.3d 1027, 1030 (9th Cir. 2010)). "The least sophisticated debtor standard is lower

than simply examining whether particular language would deceive or mislead a reasonable debtor."

Tourgeman, 755 F.3d at 1119 (internal quotations and citations omitted). "Most courts agree that

although the least sophisticated debtor may be uninformed, naive, and gullible, nonetheless her

interpretation of a collection notice cannot be bizarre or unreasonable." Evon v. Law Offices Sidney

Mickell, 688 F.3d 1015, 1027 (9th Cir. 2012).

       To state a claim for relief under the FDCPA, a plaintiff must allege: (1) that he has been the

object of collection activity arising from a consumer debt; (2) the defendant is a debt collector; and

(3) the defendant's conduct is prohibited by the FDCPA. Robinson v. ManagedAccts. Receivables

Corp., 654 F. Supp. 2d 1051, 1057 (C.D. Cal. 2009); Nguyen v. Madison Mgmt. Servs. LLC, 3:16-

cv-00263-BR, 2016 WL4708535, *7 (D. Or. Sept. 7, 2016). In this case, Defendants do not dispute

that they are debt collectors subject to the FDCPA and that they were attempting to collect on

consumer debt. Defendants only contest that their conduct was prohibited by the FDCPA.

L      Counts One and Two

       In their first two grounds for relief under the FDCPA, Plaintiffs allege the following:

       COUNT ONE
       3 8.    Defendants collection letters alleged herein failed to notifyplaintiffl s] that the
       debt was or may[ ]be barred by the applicable statue of limitations and threatened
       legal action which could not legally be taken, thereby violating 15 U.S.C. §§ 1692d,
       1692e, 1692e(2), 1692e(5), 1692e(10), 1692f, and 1692f(l).

       COUNT TWO
       39.     The attempt to collect the debt by filing a time-barred lawsuit or filing a law
       suit on a debt that may be time barred without disclosing such a fact to the consumer
       is a violation of ... 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(5), 1692e(l0),
       1692f, and 1692f(l).

(SAC iii! 38-39.)


PAGE 9 - FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC          Document 142        Filed 12/05/18      Page 10 of 23




       Defendants argue that Count One fails to allege a claim for relief on two bases: (1) the

FDCPA does not require debt collectors to inform debtors of possible affirmative defenses; and (2)

the FDCPA does not prohibit debt collectors from communicating about litigation solely because

the statute oflimitations is an open question under state law. Defendants contend that Plaintiffs fail

to allege that the UCC Article 2 four-year statute of limitations applies to the collection of her

deficiency balance, and fail to allege facts showing that Defendants' conduct in sending the letters

was unfair, misleading, abusive, harassing, or otherwise violate specific provisions of the FDCPA.

(Defs.' Mot. Dismiss at 16.)

       Similarly, Defendants argue that Count Two fails to state a cognizable claim because the

court determined that where "the debt collector's claim of entitlement to relief rests on an open

question of state law, the filing of a lawsuit to obtain that relief does not by itself establish any

plausible violation of the FDCPA." (Op. & Order at 16.)

       Plaintiffs respond that they have satisfied the pleading requirements under the FDCPA, the

attachment of the collection letters and state court collection complaints cures the earlier

deficiencies, and that Defendants' failure to inform them that legal enforcement of the debt was

potentially time-barred plausibly establishes an FDCPA violation.

       Defendants' briefing concerning Counts One and Two largely reiterates their prior arguments

asserted against the First Amended Complaint. The court declines to revisit this court's prior legal

rulings. Therefore, with respect to Counts One and Two, the court examines whether, as currently

pleaded, Plaintiffs have stated claims for relief under the FDCPA and whether Plaintiffs have cured

the deficiencies identified in the earlier Opinion and Order.

       Inclusion of the letters with the SAC, cures the first pleading defect identified in the Opinion


PAGE IO-FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC            Document 142       Filed 12/05/18      Page 11 of 23




and Order. The Loewen collection letter is written on GAT law-firm letterhead and states, in

relevant part:

        [GAT] has been retained with the authority to file a lawsuit against you for a debt
        owed by you to Cascade ... , purchaser of your ... debt. At this time, no attorney
        has personally reviewed the particular circumstances of your account.

       Demand is hereby made upon you for payment in the sum of $3325.16, which is the
       amount due on your original obligation .... No interest will accrue on this amount
       unless and until so ordered by a court or competent jurisdiction.

       Unless you notify this office within thirty days after receiving this notice that you
       dispute the validity of the debt ... , this office will assume this debt is valid. If you
       do notify this office within thirty days ... this office will obtain verification of the
       debt or obtain a copy of a judgment and mail you a copy of such judgment or
       verification....

        This communication is from a debt collector. This is an attempt to collect a debt, and
        any information obtained will be used for that purpose.

        Sincerely,
        Gordon, Aylworth & Tami, P.C.

(Loewen Letter, ECF No. 105-1.) The collection letter sent by GAT to Kaiser contains nearly

identical language, with the exception of the amount owed ($5,704.40). (Kaiser Letter, SAC Ex.

4, ECF No. 136.) Both letters explain that the communications are from a debt collector and "is an

attempt to collect a debt." The court observes that neither letter contains an offer of"settlement" or

invites partial payment of the debts.

        Critically, the letters support a reasonable inference that Defendants would file a lawsuit if

Loewen did not pay the debt. The letters begin by clearly stating GAT has "the authority to file a

lawsuit against you for a debt owed by you to Cascade." The letters "demand" payment and caution

that interest will not accrue "unless and until so ordered by a court of competent jurisdiction."

Though none of these factors alone expressly threatens litigation, taken as a whole, the letters


PAGE 11 - FINDINGS AND RECOMMENDATION
        Case 3:16-cv-00744-AC           Document 142           Filed 12/05/18   Page 12 of 23




establish a clear ultimatum that could lead a least sophisticated debtor to believe she would be sued

if she did not pay the debt. Therefore, the court readily concludes that Plaintiffs have alleged

sufficient facts from which the court can reasonably infer that the Loewen and Kaiser letters

threatened litigation if Plaintiffs did not pay the debts. 2

        Additionally, the court concludes that Plaintiffs have cured the second pleading deficiency

identified in the Opinion and Order. Examining the letters, the court finds that Defendants

misrepresented the potential that enforcement of the debt may have been time-barred. There is no

information in the letters setting forth when the original obligations were incurred or that

enforcement of the debts may be prohibited. Instead, the letters suggested the claims were "valid,"

yet Defendants did not know whether the debts were enforceable because no lawyer had reviewed

them.   Consequently, the SAC contains facts from which the court reasonably can conclude

Defendants representations were misleading to a least sophisticated debtor about the enforceability

of the debts. Thus, the comi turns to the whether Plaintiffs have plausibly pleaded a claim for relief

under§§ 1692d, 1692e, 1692e(2), 1692e(5), 1692e(10), 1692f, and 1692f(l).

        A.      § 1692d

        Plaintiffs fail to state a plausible claim for relief under § 1692d. Section 1692d prohibits

debt collectors from "engag[ing] in any conduct, the natural consequence of which is to harass,

oppress, or abuse any person in connection with the collection of a debt." 15 U.S.C. § 1692d; Fox


        2In the SAC, Loewen continues to allege that sometime after she received the collection
letter, GAT sent her a "packet of papers" and that those papers made her "believe that defendants
were more intent on filing a lawsuit against her to collect the debt identified in their original
communication." (SAC 121 ). None of the packet of papers is provided for the court's review. The
allegations related to the"packet of papers" alone fail to support a plausible inference that Defendants
implied they would file a lawsuit if Loewen did not pay the debt. Regardless, as discussed above,
the collection letters do support a reasonable inference of threatened litigation.

PAGE 12-FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC          Document 142        Filed 12/05/18      Page 13 of 23




v. Citicorp Credit Servs., Inc., 15 F.3d 1507, 1516 (9th Cir. 1994) (finding debt collector's repeated

phone calls, demands for overnight payments, and threats of garnishment state could be harassing

under § 1692d). Section 1692d contains a nonexhaustive list of specific conduct which constitutes

a violation of the section, such as the "use or threat of use of violence or other criminal means to

harm the physical person, reputation, or property,"§ 1692d(l), or the "use of obscene or profane

language or language the natural consequence of which is to abuse the hearer or reader" § 1692d(2).

       The SAC, like the FAC, is devoid of any details that might suggest harassing, oppressive,

abusive, or predatory conduct by Defendants. Even construing the SAC liberally, the statements that

Loewen suffered anxiety, "difficulty sleeping and feeling upset," (SAC ,r,r 21, 25), are insufficient

to state a claim for entitlement to relief under § 1692d. Compare Skinner v. Green Tree Servicing

LLC, Case No. 3:12-cv-03834-JCS, 2012 WL 6554530, at *7 (N.D. Cal. Dec. 14, 2012) (finding

repeated phone calls threatening and insulting debtor and threatening to garnish wages stated claim

under§ 1692d), and Shapiro v. Prof'! Collection Consultants, No. CV 11-03347 ODW (JCx), 2011

WL 4500114, at *2 (C.D. Cal. Sept. 28, 2011) (finding allegations that debt collector called debtor

a "disappointment," threatened to take her for all she was worth, close her bank account and hide her

car stated claim under§ 1692d), with Houston v. ElanFin. Servs., 135 F. Supp. 3d 1375, 1382 (S.D.

Ga. 2015) (finding allegation that plaintiff suffered "mental anguish, anxiety, grief, shock,

humiliation, and mental suffering," did not state claim under § 1692d). Likewise, Kaiser's

allegations that Defendants collection attempts caused him anxiety and stress, and family "hardship"

fall far short of the type of conduct § 1692d is aimed at preventing. (SAC      ,r 32.)   Accordingly,

Plaintiffs' claims in Counts One and Two pursuant to 15 U.S.C. § 1692d, should be dismissed.




PAGE 13 -FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC          Document 142         Filed 12/05/18     Page 14 of 23




       B.      §§ 1692e, 1692e(2), 1692e(I0), 1692f

       In Counts One and Two, Plaintiffs allege that the letters and the state collection lawsuits

violate§§ 1692e, 1692e(2), 1692e(l0), and 1692f, which focus on misleading, deceptive, or unfair

debt collection efforts. (SAC ,i,r 21-25, 38, 39.) Section 1692e prohibits debt collectors from using

"any false, deceptive, or misleading representation or means in connection with the collection of any

debt." 15 U.S.C. § l692e;Afewerkiv. Anaya Law Group, 868 F.3d 771, 774-75 (9th Cir. 2017).

Section l 692e(2) specifically prohibits debt collectors from falsely representing the "character,

amount or legal status" of any debt. 15 U.S.C. § 1692e(2)(A); Afewerki, 868 F.3d at 775. Section

1692e(l 0) has been termed a "catch-all" provision and forbids "[t]he use of any false representation

or deceptive means to collect or attempt to collect any debt." 15 U.S.C. § 1692e(l O); Gonzales, 660

F.3d at 1062. Section 1692e(10) can be violated "in any number of novel ways," the key inquiry is

the misleading or deceptive nature of the representation or means at issue. Id. at 1062-63. The

related § l 692f prohibits a debt collector from using "unfair or unconscionable means to collect or

attempt to collect any debt." 15 U.S.C. § 1692f.

       Now, with the aid of the letters and complaints, it is clear that Defendants at least implicitly

threatened to sue when it sent the collection letters to Plaintiffs. As the Opinion and Order observed,

the Ninth Circuit has not addressed a debt collector's obligations under the FDCP A when attempting

to collect an arguably, or even clearly, time-barred debt. (Op. & Order at 14.) Other courts have

determined that the whether an FDCPA violation occurred turned on whether litigation was

threatened. See Freyermuth v. Credit Bureau Servs., Inc., 248 F .3d 767, 771 (8th Cir. 2001) (holding

that no FDCPA violation occurs in the absence of threat of litigation or actual litigation, if debt

collector attempts to collect on a potentially time-barred debt); Beattie v. D.M Collections, Inc., 754


PAGE 14-FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC           Document 142         Filed 12/05/18      Page 15 of 23




F.Supp. 383, 393 (D.Del.1991) (threat of lawsuit which debt collector knows or should know is

time-barred is violation of FDCPA); Parkis v. Arrow Fin. Servs., LLS, No. 07 C 410, 2008 WL

94798, at *7-8 (N.D. Ill. Jan. 8, 2008) (recognizing that suing on time-barred debts in state court may

violate FDCPA).

        The court finds that sending the collection letters and asserting the claim is valid and

implicitly threatening to sue, where Defendants did not know whether the debts were enforceable

because no lawyer had reviewed them represents the type of deceptive and misleading means these

provisions contemplate. See Tatis v. Allied Interstate, LLC, 882 F.3d 422, 429-30 (3d Cir. 2018)

(finding offer of settlement could mislead least sophisticated debtor into believing time-barred debt

was enforceable); Daugherty v. Convergent Outsourcing, Inc., 836 F.3d 507, 510, 513 (5th Cir.

2016) (holding debt collector that sent offer to settle a potentially time-barred debt without disclosing

that potential bar, had violated specifically§§ 1692e and 1692±); Buchanon v. Northland Group,

Inc., 776 F.3d 393, 398-99 (6th Cir. 2015) (finding similar conduct violated § 1692e(2)(A),

specifically); McMahon v. LVNV Funding, LLC, 744 F.3d 1010, 1020 (7th Cir. 2014) (same);

Kimber v. Fed Fin. Corp., 668 F. Supp. 1480, 1489 (M.D. Ala. 1987) (holding debt collector's

failure to disclose that debt sought might be time-barred violated§§ 1692e, 1692e(2)(A), 1692e(l0)

and 1692±); cf Phillips v. Asset Acceptance, LLC, 736 F.3d 1076, 1079 (7th Cir. 2013) (explaining

debt collector's filing of a time-barred lawsuit to recover a debt violates §§ 1692e and 1692±);

McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 947-49 (9th Cir. 2011) (debt

collector's failure to inform consumer that any requests for admission not disputed would be deemed

admitted was "unfair or unconscionable" under § 1692±).

        By asserting in the letters the claims were assumed valid, but a lawyer had not yet reviewed


PAGE 15 - FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC           Document 142         Filed 12/05/18      Page 16 of 23




their legal enforceability, a least sophisticated debtor could be misled into thinking that the debt's

legal status was not in question. McMahon, 744 F.3d at 1020 (holding that "if the debt collector uses

language in its dunning letter that would mislead an unsophisticated consumer into believing that

the debt is legally enforceable ... the collector has violated the FDCPA."). Moreover, when

combined with the threat of a lawsuit to collect on the debt, especially when the enforceability of the

debt was potentially at issue, is unfair or misleading to the least sophisticated debtor. Therefore, the

court finds that Plaintiffs allege sufficient facts in Count One to state a plausible claim for relief

under§§ 1692e, 1692e(2), 1692e(l0), and 1692f.

        However, Count Two as pleaded fails to state a plausible claim for relief. Plaintiffs have not

shown that the state court collection lawsuits could have misled a hypothetical least sophisticated

debtor. In the SAC, the only false, deceptive, or misleading representations alleged by Plaintiffs in

the collection lawsuits are their legal enforceability, that is, whether they are time-barred. If the

debts were time-barred, Plaintiffs' allegations would state a claim for relief under FDCP A. See

Pantoja v. Portfolio Recovery Assocs., LLC, 852 F.3d 679, 683 (7th Cir. 2017) (holding it is well-

settled that "a debt collector violates the Act by suing to collect a consumer debt after the statute of

limitations has run and bars the suit" and collecting cases); cf Stimpson v. Midland Credit Mgmt.,

_F. Supp. 3d_, 2018 WL 4643110, at *7-9 (D. Id. Sept. 27, 2018), appeal filed (9th Cir. Oct.

10, 2018) (holding dunning letter that explicitly stated it would not sue due to age of debt, and there

was no legal risk of revival did not violate FDCP A). Yet in this case, the debts were only arguably

time-barred. As stated in the Opinion and Order, where "a debt collector's claim of entitlement to

legal relief rests on an open question of state law, the filing of a lawsuit does not by itself establish

an plausible violation ofthe FDCPA." (Op. & Order at 16.) Thus, the court concludes as alleged


PAGE 16 -FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC           Document 142       Filed 12/05/18      Page 17 of 23




by Plaintiffs, Count Two fails to plausibly state a claim for relief under§§ 1692e and 1692f.

        C.     § l 692e(5)

       Plaintiffs allege that Defendants also violated § 1692e(5), which forbids "the threat to take

any action that cannot legally be taken or that is not intended to be taken." 15 U.S.C. § 1692e(5);

Gonzales, 660 F.3d at 1064. Importantly, § l 692e(5) does not prohibit the actual taking of an illegal

action, only the threat of doing so. Vanhuss v. Kohn Law Firm S. C., 127 F. Supp. 3d 980, 987-88

(W .D. Wis. 2015) (summarizing case law on the issue and concluding"§ 1692e(5) [does not] apply

to actions actually taken").

       The court finds Plaintiffs fail to state a claim under§ 1692e(5). Although the SAC asserts

allegations related to the illegality of the collection lawsuits and supposed misrepresentations

contained in the state court complaints, § 1692e(5) does not govern that conduct.

       Rather, based on the allegations in the SAC,§ 1692e(5) only applies to the implicit threat

contained in the Loewen and Kaiser collection letters. However, threatening to file the collection

actions is insufficient to support a violation under§ 1692e(5)'s first prohibition -     actions that

cannot legally be taken -      because at the time of the threat, whether the debt was time-barred

remained an open question of law. Defendants are not precluded from filing a lawsuit where the

question is one unresolved by the courts. (Op. & Order at 16.) Additionally, the letters do not

violate the second prohibition -     against threats of actions not intended to be taken -   because

Defendants actually filed the collection lawsuits. See also Velazquez v. Arrow Fin. Servs. LLC, No.

08-CV-1915 H(NLS), 2009 WL 2780372, at *3 (S.D. Cal. Aug. 31, 2009) (finding bare allegations

that debt collector filed collection suit which it later dismissed failed to state claim under §

1692e(5)). Therefore, Plaintiffs have failed to allege facts sufficient to form a plausible claim for


PAGE 17 - FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC           Document 142         Filed 12/05/18      Page 18 of 23




relief under§ 1692e(5).

                4.      § 1692/(1)

       Finally, Plaintiffs claim that Defendants violated § l 692f(l ), which prohibits the unfair or

unconscionable means to collect "any amount (including any interest, fee, charge, or expense

incidental to the principal obligation) unless such amount is expressly authorized by the agreement

creating the debt or permitted by law." 15 U.S.C. § 1692f(l). Section 1692f(l) is aimed not at the

legal status of the debt, but rather the amount of the debt. Akram v. California Bus. Bureau, Inc.,

Civ. No. 15cv2538 JAH-DHB, 2016 WL 7029262, at*4 (S.D. Cal. Oct. 3, 016) (dismissing §

l 692f(l) claim where plaintiff failed to allege how defendant's attempt to collect interest was greater

than authorized).

        In the SAC, Plaintiffs do not allege that the amounts sought by Defendants were unauthorized

by the retail installment contracts from which the debts arose. Plaintiffs allege no facts asserting that

the amount of the underlying principal debt is unpermitted by law. Although the lawsuits to collect

the debts were potentially time-barred, that fact only limits Defendants' ability to seek judicial

enforcement, not their amount. Thus, Plaintiffs fail to allege sufficient facts to form a plausible

claim for relief under§ 1692f(l). Akram, 2016 WL 7029262 at *4.

IL      Count Three

        In the SAC, Plaintiffs have added a third FDCPA count in which they allege that Defendants'

filed "time-barred lawsuits under the pretext of acting in good faith," which were later dismissed.

Count Three provides:

        COUNT THREE
        40.    Defendants act of filing time-barred lawsuits under the pretext of acting in
        good faith and with the belief that the applicable statue of limitations is an open


PAGE 18 - FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC            Document 142        Filed 12/05/18       Page 19 of 23




        question of law, without disclosing to the consumer in any communication that the
        area of law is unsettled, but then dismissing the collection lawsuits when the issue
        raised by a collection defendant, is deceptive and constitutes a threat to take an action
        thatDefendantsdidnotintendtotakeand [violates] ... 15U.S.C. §§ 1692d, 1692e,
        1692e(5), 1692e(10), 1692f, and 1692f(l).

(SAC ,I 38-40.)

        Defendants move to dismiss Count Three for two reasons: (1) it is barred by the statute of

limitations and does not relate back to the earlier complaint; and (2) even if it is timely, Count Three

should be dismissed under Rule 12(b)(6) because it does not allege Defendants filed the collection

suit without the intent to pursue it to completion, and thus fails to allege any facts that are deceptive.

(Defs.' Mot. Dismiss at 18-19.)

        Plaintiffs argue that Count Three is not untimely because it relates back to their original

complaint. Plaintiffs also contend that by filing lawsuits which Defendants knew or should have

known were time-barred, then later dismissing them "was deceptive and constitutes a threat to take

an action" they never intended to take, violating§§ 1692d, 1692e, 1692e(5), 1692e(10), 1692f, and

1692f(l). (SAC ,I 40.)

       A.       Count Three Is Timely But Improper

        The new count is not time-barred because it relates back to the claims asserted in the initial

complaint. An amendment relates back to the date of the original pleading when it "asserts a claim

... that arose out of the conduct, transaction, or occurrence set out - or attempted to be set out -

in the original pleading." FED. R. Crv. P. 15(c)(l)(B). Here, Plaintiffs bolster the new count with

additional allegations that Defendants should have known the four-year statute oflimitations applied

prior to filing suit, yet at bottom, the new count merely reasserts existing factual allegations to form

a new legal theory. Therefore, because the new count arises out of the same conduct alleged in the


PAGE 19-FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC           Document 142        Filed 12/05/18     Page 20 of 23




initial complaint, it borrows the filing date of that original pleading.

        However, the new count is procedurally improper because it was filed without leave of the

court. The Opinion and Order granted Loewen leave to amend the F AC only to remedy the two

pleading deficiencies outlined therein. (Op. & Order at 17.) Under Rule 15(a)(2), Plaintiffs were

permitted to amend her FAC only under the court's leave. Because the new legal theory in Count

Three is outside the scope of the leave granted, it should be either stricken or dismissed. See Benton

v. Baker Hughes, No. CV 12-07735 MMM MRWX, 2013 WL 3353636, at *3 (C.D. Cal. June 30,

2013), ajf'd sub nom., Benton v. Hughes, 623 F. App'x 888 (9th Cir. 2015) (striking new claims

asserted in an amended complaint after plaintiff had been granted "leave to amend only to address

the deficiencies in his existing claims"); Crane v. Yarborough, No. CV 05-8534 DSF(JC), 2012 WL

1067965, *13 n.14 (C.D. Cal. Feb. 6, 2012) ("it would be appropriate to strike plaintiff's First

Amendment retaliation claim because the addition of such claim which has been raised for the first

time in the Second Amended Complaint exceeds the scope of the leave to amend granted"); DeLeon

v. Wells Fargo Bank, NA., No. 10-CV-01390-LHK, 2010 WL 4285006, *3 (N.D. Cal. Oct. 22,

2010) ("[W]here leave to amend is given to cure deficiencies in certain specified claims, courts have

agreed that new claims alleged for the first time in the amended pleading should be dismissed or

stricken.").

        B.      Dismissal Appropriate

        Even if Count Three was properly before the court, dismissal is appropriate. In Count Three,

Plaintiffs assert that filing the state court collection lawsuit was pretextual because Defendants did

not intend to prosecute the cases to completion. It appears that Plaintiffs are referring solely to

Loewen's state court collection action in Count Three because Kaiser's state court collection action


PAGE 20 - FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC          Document 142        Filed 12/05/18      Page 21 of 23




was pursued to completion. Plaintiffs fail to allege facts that plausibly assert an FDCPA violation

under§§ 1692d, 1692e, 1692e(5), 1692e(10), 1692f, or 1692f(l).

       As stated above, filing a debt collection lawsuit, by itself, is not a violation of the FDCPA.

See Boon v. Prof'! Collection Consultants, 978 F. Supp. 2d 1163, 1166 (S.D. Cal. 2014) (collecting

cases). "Furthermore, a litigant has a legal right to voluntarily dismiss a debt collection action, and

such a dismissal does not constitute an FDCPA violation." Id.; Odish v. CACH, LLC, No. 12-cv-

1710 AJB (DHB), 2012 WL 5382260, at *7 (S.D. Cal. Nov. 1, 2012); Velazquez, 2009 WL2780372,

at *3 (explaining that electing to dismiss a claim without prejudice does not amount to an FDCPA

violation). Thus, simply filing the state court collection action and its later dismissal are not

violations under the FDCPA.

       Plaintiffs appear to suggest that by filing the lawsuit under the guise that the statute of

limitations was an open question is pretextual because the suit against Loewen was later dismissed.

Plaintiffs' conclusory allegations fail to set forth a claim under any provision of the FDCPA. Aside

from Loewen's dismissed collection action, Plaintiffs fail to allege any facts to support the

conclusion that Defendants did not intend to pursue their collection action. To be sure, the facts as

alleged in the SAC undermine Plaintiffs' assertions. Defendants pursued the state court collection

action against Kaiser, but ultimately lost in March 2016. (SAC ,r,r 20-30.) Defendants voluntarily

dismissed the state collection lawsuit against Loewen in February 2016, after receiving briefing on

the statute oflimitations issue asserted in the Kaiser collection action in January 2016. (SAC ,r 24,

29.) Thus, there are no facts alleged from which the court can infer that at the time the collection

action against Loewen was filed that Defendants did not intend to pursue it. There are myriad

reasons a litigant may choose to dismiss its suit. And, simply dismissing a collection lawsuit fails


PAGE 21 - FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC          Document 142        Filed 12/05/18     Page 22 of 23




to state claim for relief under the FDCP A As alleged, Plaintiffs have failed to set forth facts that

Defendants threatened to take an action it did not intend to take in order to state a plausible claim

of relief under§§ 1692e, 1692e(5), and 1692e(10). Odish, 2012 WL 5382260, at *7 (holding

plaintiffs failed to state a claim under§§ 1692e, 1692e(5), 1692e(10), 1692fwhere state court action

dismissed with prejudice).

       Likewise, Plaintiffs offer no factual support for their contention that Defendants' collection

lawsuit against Loewen was unfair or unconscionable under § 1692f, and they do not challenge the

amount owed in Loewen' s lawsuit under§ l 692f(l ). Additionally, Plaintiffs offer no factual support

for their contention that the collection lawsuit against Loewen was simply pretextual and intended

to harass her under § 1692d. Plaintiffs bald, conclusory allegations with respect to Count Three fail

to state a claim for the type abusive, oppressive, or harassing conduct proscribed under § 1692d.

       In short, Defendants' Motion to Dismiss Count Three in its entirety should be granted.

                                          CONCLUSION

       For the reasons set forth above, Defendants Motion to Dismiss the SAC (ECF No. 117)

should be GRANTED IN PART, and DENIED IN PART. The Motion should be granted on Count

One to the extent that count assert violations of§§ 1692d, 1692e(5), and 1692f, and granted as to

Counts Two and Three in their entirety. The Motion should be denied on all other grounds.




PAGE 22 - FINDINGS AND RECOMMENDATION
       Case 3:16-cv-00744-AC          Document 142       Filed 12/05/18     Page 23 of 23




                                     SCHEDULING ORDER

       The Findings and Recommendation will be referred to a district judge for review.

Objections, if any, are due within fourteen (14) days. If no objections are filed, then the Findings

and Recommendation will go under advisement on that date.

       If objections are filed, then a response is due within fourteen (14) days after being served

with a copy of the objections. When the response is due or filed, whichever date is earlier, the

Findings and Recommendation will go under advisement.

       DATED thi0-A.otDecember, 2018.




                                                             States Magistrate Judge




PAGE 23 - FINDINGS AND RECOMMENDATION
